   Case 1:18-cv-08079-ALC-SDA Document 82 Filed 09/03/20 Page 1 of 1




                        CILENTI & COOPER, PLLC
                                    ATTORNEYS AT LAW                                   9/3/2020
                                         10 Grand Central
                                    155 East 44th Street – 6th Floor
                                     New York, New York 10017
                                                _____
                                      Telephone (212) 209-3933
                                      Facsimile (212) 209-7102


                                                    September 3, 2020

BY ECF

Hon. Stewart D. Aaron, U.S.M.J.              Application GRANTED. SO ORDERED.
United States District Court                 Dated: September 3, 2020
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     Agapito, et al. v. Amir Ram Bagels, Inc., et al.
                       Case No. 18-CV-8079 (ALC) (SDA)

Dear Judge Aaron,

         We are counsel to the plaintiffs in the above referenced matter. Please accept this
letter as the parties’ joint request that they be given until September 9, 2020 to refile their
respective motions.

       We thank the Court for considering this application.

                                                    Respectfully submitted,

                                                    /s/

                                                    Justin Cilenti



cc: Defense Counsel (by ECF)
